]
2

Case _2:19-mj-04311 Docu -
Case 2:12-cr-00113-TOR ECF No.

Michael C. Ormsby

United States Attorney |
Eastern District of Washington
Earl A. Hicks

Assistant United States Attorney

4/19 in
1

aol

XSD__Page 1 of
elD.55 Page 1 of 2

U
feb)
©

u rt EO IS THE
S. D'STRICT COURT
EASTERN DISTRICT OF WAS! JINGTON

Se i? 2b

SAMS R. LARSEN

 

3

Post Office Box 1494
4 | Spokane, WA 99210-1494
5 elephone: (509) 353-2767

—--- ME PUT
SPOKANE, WASHINGTON Y

6 UNITED STATES DISTRICT COURT
7 EASTERN DISTRICT OF WASHINGTON
g | UNITED STATES OF AMERICA, CR-12-113-TOR
9 Plaintiff, INDICTMENT
10 vs. Vio: 18 U.S.C. § 472 and 2
Passing Counterfeit
11 | STEPHANIE DIANE JACKSON, Federal Reserve Notes
(Count 1)
12 Defendant. Vio: 18 U.S.C. §§ 471 and 2
13 Manufacture of
Counterfeit Federal
14 Reserve Notes (Count 2)
15
16 The Grand Jury Charges:
7 COUNT 1
18 On or about the 21st day of September, 2012, in the Eastern District of
19 Washington, the Defendant, STEPHANIE DIANE JACKSON, with intent to
20 defraud, did knowingly pass counterfeit obligations of the United States, that is, 8
21 falsely made, forged and counterfeited $50.00 Federal Reserve Notes with serial
22 number, IL84712354A, in violation of 18 U.S.C. § 472 and 18 U.S.C. § 2.
23 COUNT2
24 On a date unknown, but by on or about the 23rd day of September, 2012, in
25 l\ the Eastern District of Washington, the Defendants, STEPHANIE DIANE
26 | JACKSON, with intent to defraud, did knowingly falsely make and manufacture
27! counterfeit obligations of the United States, that is, falsely made, forged and
28

INDICTMENT - 1

10-16-12 Jackson_Rodriguez Indictment.wpd

 

 

 
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

|

 

Case 2:19-mj-04311 Document 1-1 Filed on 11/14/19 in TXSD Page 2 of 2
Case 2:12-cr-00113-TOR ECF No. 36 filed 10/17/12 PagelD.56 Page 2 of 2

counterfeited $10.00, $20.00, $50.00 and $100.00 denominations of Federal
Reserve Notes with various different serial numbers, in violation of 18 U.S.C. §
471 and 18 U.S.C, § 2.

DATED this | [pTh day of October, 2012.
A TRUE BILL

 
  
 

Michael C. Ormsby
United States Attorney

Lab, Hecho

Assistant United States Attorney

INDICTMENT - 2

10-16-12 Jackson_Rodriguez Indictment.wpd

 
